Title: Jesse Torrey to Thomas Jefferson, 6 April 1816
From: Torrey, Jesse
To: Jefferson, Thomas


          
            Dear Sir,
            Washington April 6, 1816.
          
          In compliance with an intention
   
   *The object of carrying this intention into effect, by communicating with you personally on the subject, formed a great share of the inducements which led me to visit your residence at Monticello, in August last. But from your having declined an investigation of the physiological problems, which I proposed to suggest, and from your being under an engagement to ride from home soon, I conceived it to be improper to introduce the subject at that moment, or to obtrude a proposal for a second call; and therefore concluded to defer the execution of my purpose to a future period.

 which I have many years entertained, and also with the advice of one of the Editors
   †Mr Seaton.
 of the National Intelligencer, I now use the freedom of presenting for your consideration, my proposed scheme of a universal and economical system for the general dissemination of knowledge and moral improvement in the United States, through the medium of free Libraries.
          The expression of your sentiments, when convenient, on the propositions suggestions relative to this subject, contained in the accompanying publication, would be received as a particular favor, by your most obedient servant and friend,
          Jesse Torrey Jnr
        